Fitzgerald, J.
Motion to inspect grand jury minutes. A prior motion was denied. No statement of such previous application is recited in the moving papers (Rules Civ. Prac. rule 61), and this of itself would justify a denial of the motion.
Defendant is under indictment for bigamy.
The motion to inspect is based upon the assertion that the wife .of the first marriage did not testify before the grand jury, and that the only testimony of the prior marriage was of statements made by defendant out of court.
Under such circumstances it has been held that the evidence was insufficient and an indictment was dismissed. (People v. Edwards, 25 N. Y. Supp. 480.)
An examination of the grand jury minutes discloses other evidence, in addition to defendant's admission of the prior marriage.
Motion denied.